IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                       IN AND FOR KENT COUNTY


CHRISTOPHER A. CASE,                             :
                                                 :   C.A. No: K13C-12-020 TBD
             Plaintiff,                          :
                                                 :
      v.                                         :
                                                 :
AARON R. TAYLOR,                                 :
                                                 :
             Defendant.                          :


                                       ORDER
      In this matter, Plaintiff has moved to have precluded any “expert opinion”
testimony by the investigating officer. Defendant objects, not to the concept, but
only to the phraseology of the proposed Order.
      Hence, Officer James P. Piazza will not be permitted to offer opinion or
“causation conclusory” testimony. He will of course, be permitted to testify, as any
lay witness, to all things he observed or did.
      SO ORDERED this 6th day of January, 2015.


                                           /s/ Robert B. Young
                                                      J.

RBY/lmc
oc: Prothonotary
cc: Gary W. Aber, Esq.
     Mary E. Sherlock, Esq.
     Opinion Distribution
     File